 


111 HR 283 IH: Hopewell Culture National Historical Park Boundary Adjustment Act
U.S. House of Representatives
2009-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
111th CONGRESS
1st Session
H. R. 283 
IN THE HOUSE OF REPRESENTATIVES 
 
January 7, 2009 
Mr. Space (for himself, Mr. Ryan of Ohio, Mr. Wilson of Ohio, Mrs. Schmidt, Mr. Kucinich, and Ms. Sutton) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To modify the boundary of the Hopewell Culture National Historical Park in the State of Ohio, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Hopewell Culture National Historical Park Boundary Adjustment Act.
2.Boundary expansionSection 2 of the Act entitled An Act to rename and expand the boundaries of the Mound City Group National Monument in Ohio, approved May 27, 1992 (106 Stat. 185), is amended—
(1)by striking and at the end of subsection (a)(3);
(2)by striking the period at the end of subsection (a)(4) and inserting ; and;
(3)by adding after subsection (a)(4) the following new paragraph:

(5)the map entitled Hopewell Culture National Historical Park, Ohio Proposed Boundary Adjustment numbered 353/80,049 and dated June, 2006.; and
(4)by adding after subsection (d)(2) the following new paragraph:

(3)The Secretary may acquire lands added by subsection (a)(5) only from willing sellers.. 
 
